Landon, J,:
. -We think the return of the Comptroller and the evidence accompanying it show that the relator was exempt from the tax- imposed, •for .the-reason thatjall- of its capital actually employed in this State during the period for which the tax was imposed, namely, for the three years ending .October 31, 1896, was employed in manufacturing within this State, and in the sale therein, of the product of' such manufacturing, - !'"'■■■' '.
■ The -business of the relator in this State consisted of buying within . the State sheep andllambs, slaughtering them and converting the carcasses into mutton, and refrigerating the same by such processes as improve the quality thereof and preserve the same. f.or a considerable
length-of time. from natural decay, employing for. -the' purpose a carefully devised refrigerating plant and such-appliances as insured with great , certainty, the results desired, and then the transportation of-such mutton in-refrigerator cars, and .its sale; also, the converting the other parts, of jfche sheep into" tallow, ammonia, fertilizer and other marketable products. " ■
"The Comptroller,¡as we understand the return, held that the production of the mutton, as above stated, was not. a manufacturej and hence, he imposed the tax. Within the principle of The People ex rel. Standard Wood Co. v. Roberts (ante, p. 514), herewith decided, • we reverse, with fifty dollars costs and disbursements, the determination of 'the. Comptroller imposing the tax. " *■ ■ ■
All -concurred.
Determination of j the- Comptroller reversed, - with fifty dollars costs and disbursements. '